UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
JOSE RODRIGUEZ,

                       Plaintiff,
                                                 ORDER
           -against-                             18-CV-0203(JS)(AKT)

NASSAU COUNTY POLICE DEPARTMENT,
and JOHN DOE,

                    Defendants.
----------------------------------X
APPEARANCES
For Plaintiff:      Jose Rodriguez, pro se
                    18001556
                    Nassau County Correctional Center
                    100 Carman Avenue
                    East Meadow, NY 11554

For Defendants:        No appearances.

SEYBERT, District Judge:

           By Memorandum and Order dated June 6, 2018 (the “M&O”),

the Court granted incarcerated pro se plaintiff Jose Rodriguez’s

(“Plaintiff”) application to proceed in forma pauperis, and sua

sponte dismissed the Complaint for failure to state a claim

pursuant   to     28   U.S.C.   §§    1915(e)(2)(B)(ii),       1915A(b)(1).

Plaintiff was granted leave to file an Amended Complaint within

thirty (30) days from the date of the M&O and was cautioned that

his failure to timely file an Amended Complaint would lead to the

entry of judgment and this case would be CLOSED.

           On   June   28,   2018,   Plaintiff    filed   a   letter   motion

requesting the appointment of pro bono counsel to represent him in
this case.     By Electronic Order dated July 10, 2018 the Court

denied the letter motion for the appointment of pro bono counsel

without prejudice and with leave to renew upon the proper form.

The Electronic Order also extended the deadline to July 31, 2018

for the filing of the Amended Complaint.       Plaintiff was again

warned that his failure to file an Amended Complaint as directed

would lead to the dismissal of the case.

             To date, Plaintiff has not filed an Amended Complaint.

On July 20, 2018 Plaintiff filed a renewed application for the

appointment of pro bono counsel on the Court’s form.      However,

given that Plaintiff received the Court’s Electronic Order and has

chosen not to file an Amended Complaint as directed, judgment shall

now enter and the Clerk of the Court is directed to CLOSE this

case and to mail a copy of this Order to the pro se Plaintiff.

          The Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that any appeal from this Order would not be taken in good faith

and therefore in forma pauperis status is DENIED for the purpose

of any appeal.   See Coppedge v. United States, 369 U.S. 438, 444-

45, 82 S. Ct. 917, 8 L. Ed. 2d 21 (1962).


                                     SO ORDERED.


                                     /s/ JOANNA SEYBERT______
                                     JOANNA SEYBERT, U.S.D.J.

Dated:    October   11 , 2018
          Central Islip, New York
